DETAILED ACTION
Response to Amendment
This is in response to an amendment/response filed on 11/4/2021
No new claims added.
Hereon, claims 1-20 are currently pending; claims 1-20 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jol et al, (Jol), (USNO.2018/0091000).
 	As for claim 1, Jol discloses and shows in Figs. 2 and 23 a wireless charging apparatus, comprising: a plurality of plate cores spaced apart from one another; at least one first coil (within first layer) disposed on each of at least one of the plurality of plate cores; and at least one second coil (within second layer) disposed on the at least one first coil to partially overlap with the at least one first coil (par.[0057-0066,0079,0171])
 	As for claim 2, Jol discloses and shows in Fig. 23 one of the at least one first coil is disposed on each of the plate cores within an area formed by the corresponding plate core
As for claim 3, Jol discloses and shows in Fig. 23 one of the at least one first coil is disposed on each of the plate cores to partially overlap with an area formed by the corresponding plate core
 	As for claim 4, Jol discloses and shows in Fig. 23 a total number of coils including the at least first and second coils disposed above the plate cores is equal to than a total number of the plate cores.
 	As for claim 5, Jol discloses and shows in Fig. 23 the plate cores that are spaced apart from one another are positioned in a matrix configuration.
 	As for claim 6, Jol discloses and shows in Fig. 23 two first coils among the at least one first coil are respectively disposed within two plate cores among the plate cores, and wherein one second coil among the at least one second coil is disposed on portions of the two plate cores and overlaps portions of the two first coils.
 	As for claim 7, Jol discloses and shows in Fig. 23 a third coil and a fourth coil, wherein a first specific coil among the at least one first coil is disposed on a first plate core among the plate cores, wherein a second specific coil among the at least one second coil is disposed on a second plate core among the plate cores, and overlaps the first specific coil, wherein the third coil overlaps the second specific coil, and wherein the fourth coil overlaps the third coil
 	As for claim 8, Jol discloses and shows in Fig. 23 plural first coils among the at least one first coil are respectively disposed on plural first plate cores among the plate cores, and wherein plural second coils among the at least one second coil are respectively disposed on plural second plate cores among the plate cores, and overlap the plural first coils.
As for claim 9, Jol discloses and shows in Fig. 23 a third coil and fourth coils, wherein the third coil is disposed on a third plate core among the plate cores, and overlaps the plural second coils, and wherein the fourth coils are respectively disposed on plural fourth plate cores among the plate cores, and overlap the third coil.
 	As for claim 10, Jol discloses a height compensating core (ref’s spacer) is placed above the plate coils to compensate for a height difference between one of the at least one first coil and one of the at least one second coil (par.[0183]).
 	As for claim 11, Jol discloses an insulating sheet provided on the at least one first coil in an area in which the at least one first coil overlaps with the at least one second coil (par.[0183]).
  	As for claim 12, Jol discloses and shows in Fig. 23 separation distances between the plate cores are substantially the same.
 	As for claim 13, Jol discloses and shows Figs. 2 and 23 a wireless charging system, comprising: a wireless charging apparatus connected to an external power source and comprising a plurality of plate cores spaced apart from one another and a plurality of transmitting coils that overlap with the plurality of plate cores (ref’s transmitter coil); and at least one battery apparatus each comprising a receiving coil (within 2340), and being configured to receive a charging power from the wireless charging apparatus through electromagnetic induction between at least one of the plurality of transmitting coils and the receiving coil and charge an internal battery (par.[0057-0066,0079,0166,0171])
As for claim 14, Jol discloses and shows Fig. 23 the plurality of transmitting coils comprise: a first coil disposed on the plurality of plate cores spaced apart from one another; and a second coil disposed on the first coil to partially overlap with the first coil.
 	As for claim 15, Jol discloses and shows at least one battery apparatus receives the charging power through any one group of transmitting coils, in which the plurality of transmitting coils are grouped based on positions of the plurality of plate cores
 	As for claim 16, Jol discloses and shows at least one battery apparatus is configured to receive the charging power from any one group of transmitting coils including transmitting coils or any one transmitting coil, which is closest to the receiving coil, among the plurality of transmitting coils disposed above the plurality of plate cores.
 	As for claim 17, Jol discloses and shows wireless charging apparatus sequentially applies a current to the plurality of transmitting coils for a non-overlapping period of time, receives a response signal from the battery apparatus through the receiving coil into which a voltage is induced based on the current, and supplies the charging power from one or plural transmitting coils among the plurality of transmitting coils, based on the received intensity of the response signal (par.[0170-0171]).
 	As for claim 18, Jol discloses and shows the current is applied to any one transmitting coil, and an intensity (via ref’s detect the presence of a device) of the received response signal is greatest, the wireless charging apparatus determines a group of transmitting coils including the one transmitting coil associated with the greatest intensity, as a group of transmitting coils to supply the charging power, and selectively applies the current to the determined group of transmitting coils to supply the charging power to the at least one battery apparatus.
As for claim 19, Jol discloses and shows when the current is applied to any one transmitting coil and an intensity (via ref’s detect the presence of a device) of the received response signal is greatest, the wireless charging apparatus determines the one transmitting coil associated with the greatest intensity as a transmitting coil to supply the charging power, and selectively applies the current to the determined transmitting coil to supply the charging power to the at least one battery apparatus
 	As for claim 20, Jol discloses and shows at least one battery apparatus is a plurality of battery apparatuses, and wherein when the plurality of battery apparatuses are placed on the plurality of plate cores, the wireless charging apparatus supplies the charging power to the plurality of battery apparatuses from a plurality of transmitting coils, among the plurality of transmitting coils disposed on the plurality of plate cores, which are closest to the plurality of receiving coils provided in the plurality of battery apparatuses


Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
 
Jol does not anticipate or suggest the specific features of “a plurality of
plate cores spaced apart from one another” nor “at least one first coil disposed on each of at least one of the plurality of plate cores”


The examiner respectfully disagree and submits,  Jol discloses and shows in Figs. 2 and 23 a wireless charging apparatus, comprising: a plurality of plate cores spaced apart from one another; at least one first coil (within first layer) disposed on each of at least one of the plurality of plate cores; and at least one second coil (within second layer) disposed on the at least one first coil to partially overlap with the at least one first coil (par.[0057-0066,0079,0171]) as claimed. Furthermore, Jol discloses the coils are single cores  (par.[0106,0111])

For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that dependent claims are patentable for similar reasons and are also not persuasive. The applicant further argues that since dependent claims depend on the argued independent claim; they are patentable at least by virtue of their dependencies. Since the applicant's arguments regarding independent claims are not persuasive, the applicant's arguments regarding dependent claims are also not persuasive.
Accordingly, the rejection is still proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859